Citation Nr: 1123066	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  07-26 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for bilateral shin splints.

2. Entitlement to service connection for numbness in both feet.

3. Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness resulting from service in the Persian Gulf.

4. Entitlement to service connection for left arm paresthesias.

5. Entitlement to service connection for left hip joint pain.

6. Entitlement to service connection for bilateral vitreous floaters with posterior vitreous detachment.

7. Entitlement to an initial disability rating higher than 10 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1983 to December 2004, including service in the Persian Gulf.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for headaches and assigned a noncompensable (0 percent) rating, and denied the other claims currently on appeal.  A rating decision of July 2009 granted an increased disability rating of 10 percent for headaches, effective as of the date of service separation.  The Veteran continued his appeal of the assigned rating and the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In August 2009, the Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  The Veteran elected to proceed without his representative.  A transcript of that hearing is in the claims file.  The record reflects that the Veteran's representative was properly notified at all stages of the appeal proceedings.  At hearing, the Veteran submitted additional evidence, but did not include a waiver of initial consideration of that evidence by the RO.  With respect to the issues of service connection for vitreous floaters and an increased rating for headaches, however, the Board is able to grant the benefits sought and the question of a remand to the RO for initial consideration is moot.

The issues of entitlement to service connection for bilateral shin splints, numbness of both feet, chronic fatigue, left arm paresthesias, and left hip joint pain are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Bilateral vitreous floaters with posterior vitreous detachment were diagnosed in service and are shown to be related to the Veteran's military service.  

2. Throughout the appeals period, the Veteran's headache disability has been manifested by frequent severe headaches, as often as twice a week, with accompanying nausea and photophobia.  Completely prostrating attacks productive of severe economic hardship have not been shown.


CONCLUSIONS OF LAW

1. Bilateral vitreous floaters with posterior vitreous detachment were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010). 

2. The criteria for an initial disability rating of 30 percent for the Veteran's migraine headache disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, with respect to service connection for vitreous floaters, this decision grants the benefit sought on appeal and there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The RO provided pre-adjudication VCAA notice by letters, dated in September 2005, November 2007, and May 2008, in relation to the Veteran's claims for service connection and for a higher initial rating.  Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision regarding the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service treatment records as well as post-service VA and private treatment records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded VA examinations in November 2005, April 2008, and June 2009 in relation to his service connection claims and to his increased rating claim.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disabilities on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  




Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 



Facts and Analysis

The Veteran's service treatment records show that he was treated on several occasions for complaints of obstruction in his vision.  

In September 1999 he complained of a blurred spot which moved around throughout his right eye for several days.  He did not have any pain, itching, or irritation, and denied having any injuries to his eye.  He was referred to ophthalmology, where the provider diagnosed posterior vitreous detachment with vitreous floaters over the macula in the right eye. 

In June 2002 the Veteran was seen for a regular vision screening.  At that time, it was noted that he had a history of a floater in his right eye.  The examiner noted the possibility of macular bleeding secondary to Valsalva.

In June 2003 the Veteran's regular vision screening noted the presence of a floater in the left eye.

After service, in March 2006, the Veteran was seen for a private vision examination and reported a floater in his right eye that was constantly in view.  The provider noted posterior vitreous detachment and macular/retinal edema in the right eye.  At a follow up examination, the provider noted that there were floaters in both eyes, but they were worse in the right eye.  

In March 2007, the Veteran was seen by a private optometrist complaining that the floaters in his eyes "drive me nuts."  The provider noted vitreous floaters in the center of both eyes, rated as 3.5 out of 4, and macular or retinal edema in the right eye due to scarring, with no changes since the earlier examination.

On April 2008 VA examination in connection with another claim, the examiner noted that the Veteran's maximum dive depth appeared to have been 23 feet, which is not a deep water dive; the medical article noted that shallow water did not pose a significant threat to visual acuity.  The examiner noted that the Veteran did not appear to have a disability of the macula; his complaints of floaters in service were noted.  Based on a review of the records, the examiner noted that the Veteran's main vision problem seemed to mainly be due to his floaters, which were not a result of his diving.  The examiner noted the presence of an old, stable small scar in the macula area of his right eye, which was likely due to an old tributary occlusion, which was unlikely to be related to dives in service, although the examiner was not able to resolve the issue without mere speculation.  However, the scar appeared stable and did not result in any disability; the Veteran's vision was noted as 20/20 based on prior treatment.

An August 2009 written statement from the Veteran's treating optometrist noted that he had very large floaters in his line of vision which had been present for many years.  She noted that he had good visual acuity in both eyes, but that any assessment of visual acuity required an abnormally long time because he needed to blink, move his eyes, and shake his head to get the floaters out of his line of vision in order to read the eye chart.  On dilated examination, he had a very large posterior vitreous detachment in the right eye with resulting macular edema and a vitreous detachment in the left eye with no edema.  Both eyes had numerous large floaters, which had remained unchanged throughout her treatment of the Veteran from March 2006 through May 2009.  Based on the large number of floaters and their longevity, she expressed the opinion that the Veteran had a visual disability which could result in a safety hazard in his line of work (construction).

Based on the evidence set forth above, it is clear that the Veteran has a current medical condition affecting his vision, i.e., floaters in both eyes with posterior vitreous detachment.  The evidence also shows that these were first noted and identified in service.  It is irrelevant that the floaters were not caused by the Veteran's diving, the fact remains that the onset of the disorder occurred during the Veteran's military service.  Also, the RO appears to conflate the threshold issue of entitlement to service connection for a disability with the downstream issue of the extent to which such disability is compensable.  Here, the Board has decided that service connection is warranted for bilateral vitreous floaters with posterior vitreous detachment.  The extent to which such disability is compensable is a matter that is beyond the jurisdiction of this appeal and must be considered by the RO in the first instance. 
Principles of Evaluative Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Veteran's headaches are currently rated as 10 percent disabling under Diagnostic Code 8100 which provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensable (0 percent disabling).  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.   

Facts

The Veteran's service treatment records show that he was treated multiple times for complaints of headaches.  A review of those records indicates that, on average, his headaches in service occurred three or more times a week, lasting four hours or more at a time, with associated photophobia and nausea.  He had three different types of headache: tension headaches, which he had experienced since childhood, exertional headaches, and sinus headaches.  For pain and symptom relief, he used over the counter medication, sleep, or resting in a dimly lit room.

On November 2005 VA examination, the Veteran reported headaches beginning in the late 1980s, with treatment for sinus problems, allergies, and a neurological evaluation.  He indicated that these headaches were different from those associated with compression sickness due to diving.  While in service, he experienced headaches as often as 14 in a month; he currently averages 8 to 10 per month, with a diminished intensity compared to those in service.  He experienced aura prior to the headache, as well as photophobia and sensitivity to noise.  He usually managed to work through his pain, without needing bed rest or time off from work, even when the pain was especially bad.  

In a written statement submitted in December 2005, the Veteran reported that his headaches were reduced in number to 8 or 10 per month with the use of medication.  He had been asked if he could continue working despite the pain and other headache symptoms; he said that he did not have any choice, he simply must keep working despite the headaches.

In January 2007, the Veteran was seen by his primary care physician for continued treatment of his headaches.  He stated that he had been keeping a headache journal since 1995 and experienced an average of 14 headaches per month.  On the new medication, the average duration was only one hour.  The physician noted a diagnosis of intractable migraine.  In August 2007, the physician noted that the Veteran was now requiring increased dosage of the medication to achieve relief.

In a written statement submitted in September 2007, the Veteran noted that he experienced on average 14 headaches a month over the previous five years.  He stated that at the onset of a headache, he took medication, and often achieved relief within one hour.  During that time period, he had to slow down and adjust his work load, both at work and at home.

In a written statement submitted in June 2008, the Veteran's wife noted that his headaches began in the late 1980s or early 1990s, and increased as his work responsibilities did.  He would often come home from work and have to lie down for a few hours until the pain subsided enough for him to function.  At first, his symptoms were alleviated with over-the-counter medication and sleep, but over time the number and severity of headaches increased until they occurred as often as four days a week.

A written statement from the Veteran's boss noted that he was aware the Veteran experienced headaches.  He usually managed to work through the pain, but occasionally would have to leave work early, sometimes once or twice a month, sometimes once or twice a week.  The boss indicated that because the Veteran regularly worked extra hours, coming in early and staying late, he allowed the Veteran the leeway needed to leave early from work when his headaches were severe to the point of interfering with his work.

On VA examination in June 2009, the Veteran reported headaches beginning in service; he had been tried on a prescription of Topamax which reduced his headaches to 10 or 15 per month.  The pain was worse with exposure to bright light and noise, and often caused nausea and difficulty with thinking and concentration.  When he experienced severe headaches, he could not function and needed to rest.  He denied a constant headache, but did report having headaches every day, and using a variety of medication to treat them.  He said he had never called in sick to work, but that sometimes he would close the door of his office and do relaxation exercise or take a nap until the pain went away.  

At the August 2009 travel board hearing, the Veteran testified that his headaches often necessitated lying down in a darkened room.  He experienced such severe headaches as often as twice a week or eight to ten a month while on medication, and more frequently prior to being prescribed that medication.  He usually did not leave work when he had severe headaches, but the medication tended to limit their duration to about one hour, during which time he worked at a slower pace and had more difficulty making decisions.  He expressed the opinion that the frequency of his headaches merited a 30 percent disability rating, rather than the 10 percent currently assigned.

Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

The evidence shows that since service, the Veteran has experienced frequent severe headaches which sometimes require him to leave work or to lay down at work in order to rest.  The headaches are accompanied by photophobia and nausea and are relieved by being in a dimly lit space and his medication has proved helpful.  Although the Veteran stated that his headaches are not prostrating per se, they are severe enough to require regular medication and rest and occur on average twice a week.

The facts set forth above more closely approximate the 30 percent disability rating criteria than the 10 percent disability rating criteria.  The frequency of the attacks - more than 10 per month and sometimes as often as 40 times per month - along with the associated photophobia and nausea and need for medication, demonstrate a significant increase in severity of the disability as compared to the criteria of one attack every two months over a period of several months.  These symptoms more closely approximate the 30 percent rating criteria of prostrating attacks averaging once a month.  A 30 percent disability rating is appropriate.

A still higher (50 percent) disability rating is not shown, inasmuch as the Veteran's frequent severe headaches, while difficult for him do not result in severe economic inadaptability.  Rather, the Veteran is able to continue to perform his occupational duties, as attested to by his supervisor's statement.  As such, the 50 percent disability rating criteria are not met or more nearly approximated.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology of frequent severe headaches, and provide for higher ratings for more severe symptoms, particularly ones resulting in severe economic hardship.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for bilateral vitreous floaters with posterior vitreous detachment is granted.

A disability rating of 30 percent for the Veteran's migraine headaches is granted.


REMAND

The Veteran also seeks service connection for bilateral shin splints, numbness and tingling in both feet, left hip pain, left arm paresthesia, and chronic fatigue syndrome, to include as due to service in the Persian Gulf.  Service treatment records reflect complaints of numbness in the feet in 2003 and 2004, chronic fatigue in July 1991, left arm paresthesia in 1988 and June 2004, and hip joint pain in October 2003.  Additionally, the Veteran has provided plausible/credible testimony regarding experiencing symptoms of shin splints from running in service.  The Board observes that the Veteran was afforded a VA examination in November 2005; however, the examination was general and focused on claimed neck and headache disabilities and conducted without the claims file.  The Board finds that VA's duty to provide a VA examination to assist the Veteran in substantiating his claims is triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d) (West 2002), 38 C.F.R. § 3.159(c)(4) (2010). 

In addition, the Board notes that the Veteran submitted additional evidence on these claims at the Travel Board hearing, but did not waive initial consideration by the RO.  The evidence submitted should be considered and addressed on remand.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine whether any diagnosed bilateral shin splints, numbness and tingling of both feet, left arm paresthesia, and left hip joint pain is at least as likely as not etiologically related to the Veteran's service, to include any exposure to hazardous substances during his service in the Persian Gulf.  The examiner is to consider the Veteran's documented in-service complaints of numbness in the feet, left arm paresthesia, and hip joint pain as well as consider the Veteran's credible complaints of experiencing shin splints in service.  

In formulating the opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation.

The examiner should provide the rationale for any opinion(s) rendered.  The claims file should be provided to the examiner for review.

2. Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not that he has a manifestation of an undiagnosed illness or other disability resulting from hazardous exposure during his service in the Persian Gulf, to include chronic fatigue.  The examiner is asked to address any current diagnosis of chronic fatigue and, based on the most current medical literature and accepted medical principles, offer an opinion as to whether that disability is etiologically related to service.  The examiner is to consider the Veteran's documented in-service complaint of chronic fatigue.  

Any specific protocols applicable to Persian Gulf War Syndrome claims, especially those contained in the M21-MR, should be followed by the RO/AMC and the examiner.

In formulating the opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation.

The examiner should provide the rationale for any opinion(s) rendered.  The claims file should be provided to the examiner for review.

3. On completion of the foregoing, the claim should be re-adjudicated, to include consideration of the additional evidence submitted at hearing.  If any aspect of the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


